cece rams ti Ate AES COCOA An te “4

USDC GONE

|
|

 

 

 

 

 

 

 

 

{ pOCUMENT

UNITED STATES DISTRICT COURT | pEECPRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK poche sho + — |
wooreemeees ---X DATE FILED:_— 2
PHYLLIS POSNER, : _—

Plaintiff,
Vv.

ORDER OF DISMISSAL

ATRIA SENIOR LIVING; ATRIA :
SENIOR LIVING GROUP, INC.; : 19 CV 9405 (VB)
WOODLANDS AT ARDSLEY aka
Atria Woodlands,

Defendants.

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than April 2, 2020. To be clear, any application to restore the action must be
filed by April 2, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All pending deadlines and scheduled conferences are adjourned without date.

The Clerk is instructed to close this case.

Dated: March 3, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
